1
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT
8                          SOUTHERN DISTRICT OF CALIFORNIA
9
10   HEATHER HAMLIN,                                    Case No.: 19cv01271 JAH-MDD
11                                     Plaintiff,
                                                        ORDER DENYING JOINT MOTION
12   v.                                                 FOR EXTENSION TIME TO
                                                        RESPOND AS MOOT [Doc. No. 5]
13   AMERICAN EXPRESS COMPANY, et.
     al.
14
                                    Defendants.
15
16
17         Pending before the Court is Plaintiff’s and American Express Company’s joint
18   motion for extension of time seeking an order granting American Express additional time
19   to respond to the complaint. On November 12, 2019, upon motion of the parties, this Court
20   dismissed American Express from the action with prejudice.          Accordingly, IT IS
21   HEREBY ORDERED the joint motion for extension to respond to the complaint is
22   DENIED as moot.
23   DATED:      November 21, 2019
24
                                                    _________________________________
25                                                  JOHN A. HOUSTON
                                                    United States District Judge
26
27
28

                                                    1
                                                                             19cv01271 JAH-MDD
